DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeremy Laabs on 1/12/22.

The application has been amended as follows: 
Claim 12 line 14, “handle portion.” has been changed to ---handle portion; and a locking mechanism comprising a pin extending through the first member and the second member.---
Claim 23 has been canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 12 is the inclusion of a second member comprising a second handle portion, a guard, a shaft and a cover, a portion of the shaft oriented within the elongate tubular portion, the second member moveable with respect to the first member; a bushing surrounding the second member, the bushing oriented within the elongate tubular portion, the second member having a first orientation where the cover 
	The primary reason for the allowance of claim 34 is the inclusion of the first member comprising an elongate tubular portion and the hook, the elongate tubular portion comprising a central axis and the first handle portion, the hook defining a cavity, a first end of the hook attached to the elongate tubular portion, a second end of the hook comprising an internally threaded cavity aligned upon the central axis; the second member comprising a first end, a second end and a guard, the second end comprising the second handle portion, the first end comprising a cover portion and a threaded end portion, the guard arranged to contact the first handle portion; a bushing surrounding the second member, the bushing oriented within the elongate tubular portion, in the first orientation, the cavity comprising an open perimeter comprising a lateral opening into the cavity; in the second orientation, the threaded end portion of the second member engaged with the internally threaded cavity of the first portion and the cover portion positioned over the lateral opening, wherein the hook and cover portion form a closed perimeter surrounding the cavity. The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
	The primary reason for the allowance of claim 40 is the inclusion of the elongate body comprising a first member and a second member moveable with respect to the first member via the handle between a first orientation and a second orientation; the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634